 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA

 9
          In re MARK L. DUBOIS; DONNA D.                      CASE NO. 21-0384 RJB
10        DUBOIS,
                                                              BAP NO. 21-1037
11                                  Debtors.
                                                              Bk. No. 13-4604 BDL
12        TED SPICE
13                                   Appellant,
                  v.
14                                                            ORDER ON MOTION FOR
          MARK L. DUBOIS, et. al.,                            RECUSAL
15
                                     Appellees.
16

17
               This matter comes before the Court on the Appellant Ted Spice’s Motion for Recusal.
18
     (Dkt. 14). The Court has considered the pleadings filed regarding the motion and the remaining
19
     record.
20
               This case, brought by Ted Spice, is an appeal of the Chapter 7 Bankruptcy Trustee Brian
21
     L. Budsberg’s successful objection to Mr. Spice’s proof of claim in the bankruptcy of Mark
22
     Dubois and Donna Dubois. Mr. Spice now moves the Court to voluntarily recuse from this case.
23

24


     -1
 1   Dkt. 14. For the reasons provided below, the Court will decline to voluntarily recuse, and will

 2   refer the question to the chief judge.

 3                                               Motion to Recuse

 4          Under 28 U.S.C. § 144,

 5          Whenever a party to any proceeding in a district court makes and files a timely
            and sufficient affidavit that the judge before whom the matter is pending has a
 6          personal bias or prejudice either against him or in favor of any adverse party, such
            judge shall proceed no further therein, but another judge shall be assigned to hear
 7          such proceeding.

 8          The affidavit shall state the facts and the reasons for the belief that bias or
            prejudice exists, and shall be filed not less than ten days before the beginning of
 9          the term at which the proceeding is to be heard, or good cause shall be shown for
            failure to file it within such time. A party may file only one such affidavit in any
10          case. It shall be accompanied by a certificate of counsel of record stating that it is
            made in good faith.
11
     Additionally, pursuant to 28 U.S.C. § 455(a), “[a]ny justice, judge, or magistrate judge of the
12
     United States shall disqualify himself in any proceeding in which his impartiality might
13
     reasonably be questioned.”
14
            The undersigned will not voluntarily recuse from this case. Mr. Spice’s motion for
15
     recusal (Dkt. 14) should be denied. The Plaintiff has made no showing that the undersigned,
16
     before whom this matter is pending, has a bias or prejudice against him or his lawyers, or
17
     favoritism towards the Defendants, and none exists. He makes no showing that the
18
     undersigned’s “impartiality might reasonably be questioned.”
19
            The Plaintiff argues that the undersigned’s Order on Motions to Dismiss and Various
20
     Other Motions, in Spice v. Internal Revenue Service, et. al., Western District of Washington Case
21
     number 20-5005-RJB, Dkt. 47 (which dismissed his claims against Trustee Budsberg and the
22
     debtors Mark and Donna Dubois and ordering sanctions against him and one of his lawyers)
23
     demonstrates that the undersigned has bias or prejudice against him. That order is attached for
24


     ORDER ON MOTION FOR RECUSAL - 2
 1   ease of reference. The Plaintiff fails to point to sufficient grounds for the undersigned to recuse

 2   voluntarily based on this or other ruling in any of his cases. “Judicial rulings alone almost never

 3   constitute a valid basis for a bias or partiality motion.” Liteky v. United States, 510 U.S. 540,

 4   555 (1994).

 5          The Court should decline to recuse voluntarily and should refer the motion for recusal to

 6   Chief Judge Ricardo S. Martinez, pursuant to Western District of Washington Civil Rule of

 7   Procedure (“Local Rule”) 3(e), which provides:

 8          Whenever a motion to recuse directed at a judge of this court is filed pursuant to
            28 U.S.C. § 144 or 28 U.S.C. § 455, the challenged judge will review the motion
 9          papers and decide whether to recuse voluntarily. If the challenged judge decides
            not to voluntarily recuse, he or she will direct the clerk to refer the motion to the
10          chief judge, or the chief judge’s designee. If the motion is directed at the chief
            judge, or if the chief judge or the chief judge’s designee is unavailable, the clerk
11          shall refer it to the active judge with the highest seniority.

12
                                                      ORDER
13
            Therefore, it is hereby ORDERED that:
14
                   Appellant Ted Spice’s Motion for Recusal (Dkt. 14) IS DENIED; and IS
15
                    REFERRED to Chief Judge Ricardo S. Martinez pursuant to Local Rule 3(e).
16
            The Clerk is directed to send uncertified copies of this Order to all counsel of record and
17
     to any party appearing pro se at said party’s last known address.
18
            Dated this 30th day of April, 2021.
19

20                                          A
                                            ROBERT J. BRYAN
21
                                            United States District Judge
22

23

24


     ORDER ON MOTION FOR RECUSAL - 3
